Exhibit 10.4

EXECUTION VERSION

SECURITY AGREEMENT

This Security Agreement (this “Security Agreement”), dated and effective as of
September 28, 2018 (the “Effective Date”), is made by PHI, Inc., a Louisiana
corporation, PHI Air Medical, L.L.C., a Louisiana limited liability company, and
PHI Tech Services, Inc., a Louisiana corporation (individually and collectively,
“Grantor”) in favor of Thirty Two, L.L.C., a Nevada limited liability company
(“Secured Party”).

The terms and conditions of that certain Loan Agreement dated as of the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Loan Agreement”), by and among PHI, Inc., a Louisiana corporation
(“Borrower”), PHI Air Medical, L.L.C., and PHI Tech Services, Inc., as
Subsidiary Guarantors, and Secured Party, as Lender, are incorporated herein by
reference and are a part of the terms and conditions of this Security Agreement.
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Loan Agreement. In the event of actual conflict in the
terms and provisions of this Security Agreement and the Loan Agreement, the
terms and provisions of the Loan Agreement will control.

To secure payment and performance of the Loan and all other obligations and
liabilities of Grantor and Borrower, and of any one or more of them, to Secured
Party, arising under the Loan Agreement, the Note, the Guaranty, this Security
Agreement and all other loan and collateral documents contemplated by the Loan
Agreement, direct or contingent, due or to become due, now existing or hereafter
arising, including, without limitation, all future advances, with interest,
attorneys’ fees, expenses of collection and costs, and further including,
without limitation, obligations to Secured Party on promissory notes, checks,
overdrafts, letter-of-credit agreements, loan agreements, security documents,
endorsements, continuing guaranties and agreements with respect to any swap,
forward, future, or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more interest rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value
(collectively, the “Obligations”), Grantor pledges to Secured Party, and grants
to Secured Party a continuing security interest in, and a right of set-off and
compensation against, the following described property, now or hereafter owned
by Grantor and wherever located (collectively, the “Collateral”):

 

  (i)

all accounts of Grantor;

 

  (ii)

all inventory of Grantor;

 

  (iii)

all Spare Parts (as hereinafter defined) maintained by or on behalf of Grantor;
and

 

  (iv)

all property added to or substituted for any of the foregoing, and all interest,
income, fruits, returns, accessions, profits, products and proceeds of any of
the foregoing.

Notwithstanding the foregoing, any inventory or Spare Parts located in any
jurisdiction outside of the United States of America shall not constitute
Collateral.

The Spare Parts are located at the locations identified on Exhibit A annexed
hereto. The Spare Parts are being maintained by or on behalf of PHI, Inc. and
PHI Air Medical, L.L.C., each an air carrier certificated under 49 U.S.C. 44705.

 



--------------------------------------------------------------------------------

The term “Spare Parts” shall mean, until installed in any aviation unit or
aircraft, all aircraft engines, propellers, rotors, appliances, tires,
airframes, spare parts, radios, and other communication equipment together with
all other aircraft appliances, instruments, electronics, mechanisms,
appurtenances, accessories, equipment and parts or component parts thereof, of
such person wherever maintained, now or hereafter existing, whether acquired by
purchase or otherwise and whether held by such person for use in its business or
held by such person for sale or lease or to be furnished by such person under
contracts of service, and all proceeds thereof and accessories thereto.

The terms “accounts,” “account debtor,” “chattel paper,” “documents,”
“equipment,” “instruments,” “inventory,” and “proceeds” shall have the meanings
provided in the Louisiana Commercial Laws.

Grantor further authorizes Secured Party at any time and without further consent
from Grantor to file a carbon, photographic or other reproduction of this
Security Agreement or Grantor’s financing statement as a financing statement.
All Collateral shall remain subject to this Security Agreement until all of the
Obligations have been indefeasibly paid in full. Secured Party may renew any
renewable items included in the Collateral. All interest, income, fruits,
returns, accessions, profits and proceeds with respect to the Collateral shall
be delivered upon receipt to Secured Party in negotiable form. Grantor shall
execute any endorsements, assignments and financing statements with respect to
the Collateral, in form and substance satisfactory to Secured Party that Secured
Party may reasonably request. Grantor represents and warrants that (a) Secured
Party shall at all times have a perfected first priority security interest in
the Collateral free of all other security interests, liens and claims other than
as expressly permitted by the Loan Agreement, and (b) the description and
identification of the Collateral, Grantor’s name, taxpayer identification
number, and chief executive office, and the location of the Spare Parts are
correctly stated herein. Grantor shall prevent the accrual of prescription or
statute of limitations with respect to the Collateral no later than sixty
(60) days prior to the date on which enforcement would be barred, and shall
execute any additional documents reasonably required to perfect the security
interest of Secured Party in the Collateral. Should any Collateral decline in
value after the date of this Security Agreement in a manner that would be
reasonably expected to have a material adverse effect on the Grantors, taken as
a whole, Grantor shall, within five (5) days after receiving notice from Secured
Party of such decline in value, grant a security interest in additional property
satisfactory to Secured Party. Grantor authorizes Secured Party, in its sole
discretion during the continuance of a Default (a) to notify the obligor on any
Collateral to make payments directly to Secured Party; (b) to receive and
recover any money or other property at any time due with respect to the
Collateral and in connection therewith, endorse notes, checks, drafts or other
evidence of payments; and (c) to settle, adjust and compromise, in Secured
Party’s sole discretion, all present and future claims arising with respect to
the Collateral. Secured Party is not obligated to take any of the foregoing
actions or to preserve Grantor’s rights with respect to the Collateral
including, without limitation, rights against prior parties and shall not be
liable in any manner with respect to the Collateral. Any responsibility of
Secured Party with respect to the Collateral, whether arising contractually or
as a matter of law, is hereby expressly waived.

Grantor agrees to administer its accounts and the proceeds thereof in a prudent
manner in accordance with this Security Agreement and take all actions
reasonably necessary to collect the accounts. Upon request by Secured Party and
upon the occurrence and continuance of a Default, Grantor shall (a) furnish to
Secured Party a list of the accounts, showing the name, address and the amount
owed by each account debtor, and (b) notify all account debtors that its
accounts are subject to a security agreement with Secured Party and is payable
to Secured Party at Secured Party’s address. If Grantor accepts chattel paper or
instruments in payment of accounts, goods or services, Grantor shall promptly
deliver all such chattel paper and instruments to Secured Party in negotiable
form.

Grantor shall at all times during business hours with reasonable prior notice
permit Secured Party, its officers and agents, access to the Collateral and to
all books, records and data relating to the Collateral, for inspection and for
verification of the existence, condition and value of the Collateral. Grantor
shall furnish all assistance and information that Secured Party may require to
conduct such inspections and verifications.

 

2



--------------------------------------------------------------------------------

All corporeal (tangible) Collateral shall be insured by solvent insurance
companies for full replacement value under policies acceptable to Secured Party,
designating Secured Party as lender loss payee. Grantor shall not alienate or
encumber the Collateral, except for sales of inventory, goods or services in the
ordinary course of Grantor’s business and as otherwise expressly permitted by
the Loan Agreement. Grantor shall not create or permit to exist any lien, claim
or security interest on the Collateral except in favor of Secured Party and as
otherwise expressly permitted by the Loan Agreement. Grantor shall not, without
the prior written consent of Secured Party (a) change Grantor’s domicile, name,
legal form or taxpayer identification number, (b) move the location of its
principal place of business or chief executive office, or (c) move the Spare
Parts from the locations set forth on Exhibit A or store any Spare Parts at new
location(s) not otherwise listed on Exhibit A. If there are any new locations,
Borrower shall promptly notify Secured Party and amend Exhibit A to this
Security Agreement to include such new locations and file such amendment with
the Federal Aviation Administration.

Grantor’s taxpayer identification number, mailing address and chief executive
office are as set forth on Schedule 1.

Upon the occurrence and continuance of a Default as specified in Section (I) of
the Loan Agreement, then, at the option of Secured Party, the Obligations shall
be immediately due and payable in full without notice or demand, and Secured
Party, to the extent permitted by applicable law, (a) may sell, assign, transfer
and effectively deliver all or any part of the Collateral at public or private
sale, without recourse to judicial proceedings and without demand, appraisement
or advertisement, all of which are hereby expressly waived by Grantor to the
fullest extent permitted by law, and (b) may cause all or any part of the
Collateral to be seized and sold, under executory process, under writ of fieri
facias issued in execution of an ordinary judgment obtained upon the
Obligations, or under other legal procedure. For purposes of executory process,
Grantor acknowledges the indebtedness owed under the Obligations, confesses
judgment in favor of Secured Party for the full amount of the Obligations, and
agrees to enforcement by executory process. Grantor waives (a) the benefit of
appraisal provided in Art. 2723 of the Louisiana Code of Civil Procedure and
(b) the demand provided by Article 2721, Louisiana Code of Civil Procedure.
Grantor grants to Secured Party an irrevocable mandate and power of attorney
(coupled with an interest) to exercise, after Default has occurred and is
continuing, at Secured Party’s sole discretionary option and without any
obligation to do so, all rights that Grantor has with respect to the Collateral,
including, without limitation, the right to exercise all rights of inspection,
deriving from Grantor’s ownership of or other interest in the Collateral. If the
proceeds from the sale or enforcement of the Collateral are insufficient to
satisfy all of the Obligations in full, all parties obligated thereon shall
remain fully obligated for any deficiency. The rights and remedies of Secured
Party hereunder are cumulative, may be exercised singly or concurrently, and are
in addition to any rights and remedies of Secured Party under applicable law.

Without releasing or affecting any of its rights, Secured Party may, one or more
times, in its sole discretion, without notice to or the consent of any third
party obligor, including Grantor or Borrower, as applicable, take any one or
more of the following actions: (a) release, renew or modify the obligations of
Grantor, Borrower or any other party; (b) release, exchange, modify, or
surrender in whole or in part Secured Party’s rights with respect to any
collateral for the Obligations; (c) modify or alter the term, interest rate or
due date of any payment of any of the Obligations; (d) grant any postponements,
compromises, indulgences, waivers, surrenders or discharges or modify the terms
of its agreements with Grantor or Borrower; (e) change its manner of doing
business with Grantor, Borrower or any other party; or (f) impute payments or
proceeds of any collateral furnished for any of the Obligations, in whole or in
part, to any of the Obligations, or retain the payments or proceeds as
collateral for the Obligations without applying same toward payment of the
Obligations, and Grantor hereby expressly waives any defenses arising from any
such actions.

 

3



--------------------------------------------------------------------------------

The obligations of Grantor hereunder shall be joint, several and solidary and
shall bind and obligate Grantor’s successors and assigns. Secured Party may
assign and transfer the Collateral to an assignee of any of the Obligations,
whereupon such transferee shall become vested with all powers and rights granted
to Secured Party under this Security Agreement.

This Security Agreement shall be governed by the internal laws of the State of
Louisiana, provided that where Collateral is located in a jurisdiction other
than Louisiana, remedies available to Secured Party hereunder and under the laws
of such jurisdiction shall be available to Secured Party without regard to any
restriction of Louisiana law.

All notices and other communications provided for in this Security Agreement
shall be given and deemed delivered in the manners set forth in the Loan
Agreement.

If any provision of this Security Agreement shall be held to be legally invalid
or unenforceable by any court of competent jurisdiction, all remaining
provisions of this Security Agreement shall remain in full force and effect.

Secured Party hereby accepts this Security Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, this Security Agreement is executed as of the Effective
Date.

 

GRANTOR: PHI, INC. By:  

/s/ Trudy P. McConnaughhay

Name:   Trudy P. McConnaughhay Title:   Chief Financial Officer, Treasurer   and
Secretary PHI AIR MEDICAL, L.L.C. By:  

/s/ Trudy P. McConnaughhay

Name:   Trudy P. McConnaughhay Title:   Vice President and Treasurer PHI TECH
SERVICES, INC. By:  

/s/ Trudy P. McConnaughhay

Name:   Trudy P. McConnaughhay Title:   Chief Financial Officer, Vice President
and Secretary

 

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

SECURED PARTY: THIRTY TWO, L.L.C. By:  

/s/ Al A. Gonsoulin

Name:   Al A. Gonsoulin Title:   Managing Member

 

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

Grantor’s mailing address and chief executive office: 2001 S. E. Evangeline
Thruway, Lafayette, LA 70508

Grantor’s tax identification numbers are as follows: [intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT A

SPARE PARTS

[attached schedule intentionally omitted]